
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is entered into this 6th day
of April, 2005 (the "Effective Date"), by and among Coastal Banking
Company, Inc. (the "Company"), First National Bank of Nassau County, a national
bank organized under the laws of the United States (the "Bank") (the Company and
the Bank are collectively referred to herein as the "Employer"), and Michael G.
Sanchez (the "Executive").

        WHEREAS, pursuant to the agreement and plan of merger (the "Merger
Agreement") dated as of April 6, 2005 by and between the Company and First
Capital Bank Holding Corporation ("First Capital"), First Capital will merge
with and into the Company.

        WHEREAS, the Executive is currently a party to an employment agreement
dated April 14, 2004 (the "Original Agreement") with First Capital and the Bank;

        WHEREAS, the Executive is willing to terminate his interests and rights
under the Original Agreement with First Capital and the Bank in consideration
for entering into an employment agreement with the Employer;

        WHEREAS, the Employer desires to secure the continued services of the
Executive in accordance herewith, effective upon the date of the consummation of
the Merger pursuant to the Merger Agreement (the "Merger Effective Date");

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein including without limitation Section 5(a)(v), $10.00, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree
that on the Merger Effective Date:

        1.    Interpretation with Other Agreements.    This Agreement supersedes
the Original Agreement in its entirety and is the only agreement between
Executive and Employer with respect to the terms and conditions of Executive's
employment with Employer and supersedes the Original Agreement in its entirety.
However, the following other agreements (or portions of other agreements) shall
remain in effect between Employer and Executive: (i) the Stock Option Agreement
(as amended) between Executive and First Capital dated May 26, 1999; and
(ii) the Stock Purchase Warrant (as amended) between Executive and First Capital
to purchase shares of First Capital's common stock dated May 26, 1999.

        2.    Employment.    The Employer shall employ the Executive, and the
Executive shall serve the Employer, as President of the Company and President
and Chief Executive Officer of the Bank upon the terms and conditions set forth
herein. The Executive shall have such authority and responsibilities as are
consistent with his position and which may be set forth in this Agreement or
assigned by the Board of Directors of the Company or the Bank (each a "Board of
Directors") from time to time. The Executive shall devote his full business
time, attention, skill and efforts to the performance of his duties hereunder,
except during periods of illness or periods of vacation and leaves of absence
consistent with the Employer's policy. The Executive may devote reasonable
periods of time to perform charitable and other community activities and to
manage his personal investments; provided, however, that such activities will
not materially interfere with the performance of his duties hereunder and will
not be in conflict or competitive with, or adverse to, the interests of the
Employer. Under no circumstances will the Executive work for any competitor or
have any financial interest in any competitor of the Employer; provided,
however, that the Executive may invest in up to 1% of the publicly-traded stock
or securities of any company whose stock or securities are traded on a national
exchange.

        3.    Term.    Unless earlier terminated as provided herein, the
Executive's employment under this Agreement shall commence on the Merger
Effective Date and be for a term (the "Term") of five years. Upon the expiration
of the Term (and successive one year terms), if this Agreement is not terminated
by either party at least 90 days before it would expire, it shall automatically
renew for successive one year extensions until terminated as set forth in this
paragraph or elsewhere in this Agreement.

--------------------------------------------------------------------------------




        4.    Compensation and Benefits.    

        a.    Salary.    Employer shall pay the Executive a base salary at a
rate of $160,000 per annum. The Board (or an appropriate committee of the Board)
shall review the Executive's base salary at least annually, focusing primarily
upon the Bank's size and performance, and the Board may increase the Executive's
base salary if the Board determines in its sole discretion that an additional
increase is appropriate

        b.    Bonus.    For a given fiscal year during the Term, the Executive
shall be eligible to receive a cash bonus equaling up to 5% of the net pretax
income of the Bank for that fiscal year (determined in accordance with generally
accepted accounting principals), provided that, (i) the overall condition of the
Bank must be "satisfactory" in the most recent report of the Bank released by
the Office of the Comptroller of the Currency; (ii) the Bank's most recent
Uniform Financial Institution Rating shall be at least "2"; and (iii) the Bank
shall be "well capitalized" (the "Bonus Plan"). Any bonus payable for a fiscal
year pursuant to this Section 4(b) shall be paid as soon as practicable after
April 1 of the succeeding fiscal year. So long as Employer continues the
deferred compensation plan for Executive that is currently in place, then any
bonus paid under the Bonus Plan as set forth in this paragraph shall not exceed
50% of Executive's then current base salary.

        c.    Insurance.    During the Term, Employer shall pay for the premiums
necessary to maintain the Executive's life insurance policy identified as policy
number            , in the amount of $1,000,000, with Executive's estate being
the beneficiary of 50% of the proceeds and Employer being the beneficiary of 50%
of the proceeds. Additionally, Employer shall pay for the premiums on
Executive's Long Term Disability insurance policy in existence on the date
hereof identified as policy number                        .

        d.    Company Car.    During the Term, Executive shall be entitled to
the use of an automobile supplied by Employer. The automobile shall be of a size
and quality mutually agreed upon by the parties and consistent with the make and
quality of the automobile used by the Executive on the date hereof. The Employer
shall make a new automobile available for the use of the Executive no less
frequently than every three years.

        e.    Stock Options.    The Executive shall continue to be eligible to
participate in the Bank's long-term equity incentive program and be eligible for
the grant of stock options, restricted stock, and other awards thereunder or
under any similar plan adopted by the Company, provided that the grant of any
such awards is not required by this Agreement. Nothing herein shall be deemed to
preclude the granting to the Executive of warrants or options under a director
option plan in addition to the options granted hereunder.

        f.    Other Benefits.    In addition to the benefits set forth in
Sections 4 (c) through (e) above, the Executive shall participate in any other
retirement, welfare, deferred compensation, life and health insurance, and other
benefit plans or programs of the Employer now or hereafter applicable to the
Executive or applicable generally to employees of the Employer, as determined by
the Board of Directors of the Company.

        g.    Expenses.    The Employer shall continue to reimburse the
Executive for reasonable travel and other expenses related to the Executive's
duties which are incurred and accounted for in accordance with the Employer's
standard business practices.

        5.    Termination.    

        a.     The Executive's employment under this Agreement may be terminated
prior to the end of the Term only as follows:

(i)upon the death of the Executive;

2

--------------------------------------------------------------------------------



(ii)upon the disability of the Executive for a period of 90 days which, in the
opinion of the Board of Directors, renders him unable to perform the essential
functions of his job and for which reasonable accommodation is unavailable. For
purposes of this Agreement, a "disability" is defined as a physical or mental
impairment that substantially limits one or more major life activities, and a
"reasonable accommodation" is one that does not impose an undue hardship on the
Employer;

(iii)upon the determination of Cause for termination, in which event such
employment may be terminated by written notice at the election of the Employer.
For purposes of this Agreement, "Cause" shall consist of any of (A) the
commission by the Executive of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act by the Executive, which is intended to cause,
causes, or is reasonably likely to cause material harm to the Employer
(including harm to its business reputation); (B) the indictment of the Executive
for the commission or perpetration by the Executive of any felony or any crime
involving dishonesty, moral turpitude or fraud; (C) the material breach by the
Executive of this Agreement that, if susceptible of cure, remains uncured
10 days following written notice to the Executive of such breach; (D) the
exhibition by the Executive of a standard of behavior within the scope of his
employment that is materially disruptive to the orderly conduct of the
Employer's business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board of Directors' good faith
and reasonable judgment, is materially detrimental to the Employer's best
interest, that, if susceptible of cure, remains uncured 10 days following
written notice to the Executive of such specific inappropriate behavior; (E) the
receipt of any form of notice, written or otherwise, that any regulatory agency
having jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive's
performance) regulatory action against the Executive or the Employer if the
Board of Directors in good faith determines that the subject matter of such
action involves acts or omissions by or under the supervision of the Executive
or that termination of the Executive would advance the Employer's compliance
with the purpose of the action or would assist the Employer in avoiding or
reducing the restrictions or adverse effects to the Employer related to the
regulatory action; or (F) the failure of the Executive to render the services
hereunder in accordance with an appropriate performance standard determined in
the sole discretion of the Board of Directors;

(iv)by the Executive for Good Reason at any time;

(v)by the Executive for any reason during the one year period beginning on the
second anniversary of the Merger Effective Date,

(vi)by written notice by the Employer for any reason other than Cause
(termination "Without Cause"), or

(vii)by written notice by the Executive for any reason (a "Resignation").

        b.     If the Executive's employment is terminated because of the
Executive's death, the Executive's estate shall receive any sums due him as base
salary and/or reimbursement of expenses through the end of the month during
which death occurred, plus any bonus earned or accrued under the Bonus Plan
through the date of death (including any amounts awarded for previous years but
which were not yet vested) and a pro rata share of any bonus with respect to the
current fiscal year which had been earned as of the date of the Executive's
death.

        c.     During the period of any incapacity leading up to the termination
of the Executive's employment as a result of disability, the Employer shall
continue to pay the Executive his full base

3

--------------------------------------------------------------------------------






salary at the rate then in effect and all perquisites and other benefits (other
than any bonus) until the Executive becomes eligible for benefits under any
long-term disability plan or insurance program applicable to the Executive
(regardless of whether the policy is maintained by the Employer), provided that
the amount of any such payments to the Executive shall be reduced by the sum of
the amounts, if any, payable to the Executive for the same period under such
disability benefit or pension plan. Furthermore, the Executive shall receive any
bonus earned or accrued under the Bonus Plan through the date of incapacity
(including any amounts awarded for previous years but which were not yet vested)
and a pro rata share of any bonus with respect to the current fiscal year which
had been earned as of the date of the Executive's incapacity. If Employer does
not maintain the policy for Executive pursuant to Section 4.c above, then
although Employer may relieve Executive of his duties due to incapacity or
disability, Employer must compensate Executive as if Executive were performing
his duties to their fullest extent, including bonus and increases in
compensation.

        d.     If the Executive's employment is terminated for Cause as provided
above, or in the event of a Resignation (excepting in each instance the
circumstances in Section 5(f)), the Executive shall receive any sums due him as
base salary and/or reimbursement of expenses through the date of such
termination, but Executive will thereby forfeit any rights in any unpaid bonus,
including, without limitation, any bonus amounts awarded for previous years
which were not yet vested and any share of any bonus with respect to the current
fiscal year which had been earned as of the date of such termination or
resignation.

        e.     If the Executive's employment is terminated Without Cause, the
Employer shall: (i) pay to the Executive severance compensation in an amount
equal to 100% of his then-current monthly base salary each month for 24 months
from the date of termination, plus any bonus earned or accrued under the Bonus
Plan through the date of termination and a pro rata share of any bonus with
respect to the current fiscal year which had been earned as of the date of the
Executive's termination; and (ii) convey to Executive the vehicle then provided
to him pursuant to this Agreement free of any liens.

        f.      If Executive's employment is terminated (a) Upon a Change in
Control, for any reason upon delivery of notice by Executive to the Employer
within a 12 month period after the occurrence of a Change in Control; (b) for
Good Reason pursuant to Section 5(a)(iv); (c) Without Cause or pursuant to a
Resignation after a Change in Control; or (d) if the Executive terminates this
Agreement pursuant to Paragraph 5(a)(v), then, in addition to other rights and
remedies available in law or equity, the Executive shall be entitled to the
following (i) the Employer shall pay the Executive in cash within 15 days of
such termination date any sums due him as base salary and/or reimbursement of
expenses through the date of such termination, plus any bonus earned or accrued
under the Bonus Plan through the date of termination (including any amounts
awarded for previous years but which were not yet vested) and a pro rata share
of any bonus with respect to the current fiscal year which had been earned as of
the date of the Executive's termination (and any forfeiture in other restrictive
provisions applicable to each award shall not apply); (ii) the Employer shall
pay the Executive in cash within 15 days of such termination date one lump sum
payment in an amount equal to 2.99 times the sum of (1) the Executive's then
current annual base salary, and (2) the average bonuses paid to Executive during
the three preceding fiscal years pursuant to Section 4(b); (iii) the Employer
shall immediately convey to Executive the vehicle then provided to him pursuant
to this Agreement free of any liens; and (iv) as soon as possible, but in no
event later than 90 days after such termination, the Employer shall cause
Executive's accrued benefits under the deferred compensation plan available to
Executive pursuant to Section 4(b) to be paid to Executive.

        g.     With the exceptions of the provisions of this Section 5, and the
express terms of any benefit plan under which the Executive is a participant,
upon termination of the Executive's

4

--------------------------------------------------------------------------------






employment, the Employer shall have no obligation to the Executive for, and the
Executive waives and relinquishes, any further compensation or benefits
(exclusive of COBRA benefits). At the time of termination of employment, the
Executive shall enter into a form of release acknowledging such remaining
obligations and discharging the Employer, as well as the Employer's officers,
directors and employees with respect to their actions for or on behalf of the
Employer, from any other claims or obligations arising out of or in connection
with the Executive's employment by the Employer, including the circumstances of
such termination.

        h.     Notwithstanding Section 5(g) of this Agreement, if the
Executive's employment is terminated in accordance with Section 5(e) or (f) of
this Agreement, Employer shall at its expense continue for a period of 12 months
(the "Continuation Period") on behalf of Executive the benefits provided (x) to
Executive at any time during the 90-day period prior to the Change in Control or
at any time thereafter or (y) to other similarly situated employees who continue
in the employ of Employer during the Continuation Period. The coverage and
benefits (including deductibles and costs) provided during the Continuation
Period shall be no less favorable to Executive than the most favorable of such
coverages and benefits during any of the periods referred to in clauses (x) and
(y) above. Employer's obligation with respect to the foregoing benefits shall be
limited to the extent that Executive obtains any such benefits pursuant to a
subsequent employer's benefit plans, in which case Employer may reduce the
coverage of any benefits it is required to provide Executive as long as the
aggregate coverages and benefits of the combined benefit plans is no less
favorable to Executive than the coverages and benefits required to be provided
under this provision. This section shall not be interpreted so as to limit any
benefits to which Executive may be entitled under any of Employer's employee
benefit plans, programs or practices following Executive's termination of
employment, including without limitation, retiree medical and life insurance
benefits. Employer shall not, by virtue of this provision, be under any
obligation to continue to maintain any particular plan or program.

        i.      In the event that the Executive's employment is terminated for
any reason and the Executive serves as a director of the Company, the Employer,
or any other subsidiary of the Company, the Executive shall (and does hereby)
tender his resignation from such positions effective as of the date of
termination.

        j.      The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Executive's
services to the Employer and shall not constitute "excess parachute payments"
within the meaning of Section 280G(b) of the Internal Revenue Code of 1986 and
any regulations thereunder. In the event that the Employer's independent
accountants acting as auditors for the Employer on the date of a Change in
Control determine that the payments provided for herein constitute "excess
parachute payments," then the Executive's compensation payable hereunder shall
be decreased, so as to equal an amount that is $1.00 less than three times the
Executive's "base amount," as that term is defined in Section 280G(b) of the
Internal Revenue Code.

        k.     Notwithstanding anything to the contrary herein, if the Executive
is suspended or temporarily prohibited from participating in the conduct of the
Employer's affairs by a notice served under section 8(e)(3) or (g)(1) of Federal
Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and (g)(1)), the Employer's
obligations under this Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer may in its discretion (i) pay the Executive all or part
of the compensation withheld while the obligations under this Agreement were
suspended and (ii) reinstate (in whole or in part) any of such obligations which
were suspended.

        l.      Notwithstanding anything to the contrary herein, if the
Executive is removed or permanently prohibited from participating in the conduct
of the Employer's affairs by an order

5

--------------------------------------------------------------------------------






issued under section 8 (e)(4) or (g)(1) of the Federal Deposit Insurance Act (12
U.S.C. 1818 (e)(4) or (g)(1)), all obligations of the Executive under this
Agreement shall terminate as of the effective date of the order, but any vested
rights of the parties hereto shall not be affected.

        m.    Notwithstanding anything to the contrary herein, if the Employer
is in default (as defined in section 3(x)(1) of the Federal Deposit Insurance
Act), all obligations under this Agreement shall terminate as of the date of
default, but this paragraph 5(m) shall not affect any vested rights of the
parties hereto.

        n.     Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder.

        6.    Ownership of Work Product.    The Employer shall own all Work
Product arising during the course of the Executive's employment (prior, present
or future). For purposes hereof, "Work Product" shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights, in any
programming, documentation, technology, work of authorship or other work product
that relates to the Employer, its business or its customers and that Executive
conceives, develops, or delivers to the Employer or that otherwise arises out of
the services provided by the Executive to the Employer hereunder, at any time
during his employment, during or outside normal working hours, in or away from
the facilities of the Employer, and whether or not requested by the Employer. If
the Work Product contains any materials, programming or intellectual property
rights that the Executive conceived or developed prior to, and independent of,
the Executive's work for the Employer, the Executive agrees to identify the
pre-existing items to the Employer, and the Executive grants the Employer a
worldwide, unrestricted, royalty-free right, including the right to sublicense
such items. The Executive agrees to take such actions and execute such further
acknowledgments and assignments as the Employer may reasonably request to give
effect to this provision.

        7.    Protection of Trade Secrets.    The Executive agrees to maintain
in strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after his employment. For the purposes hereof, "Trade Secret"
means information, including, without limitation, technical or non-technical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a process, a drawing, financial data, financial plans, product plans,
information on customers or a list of actual or potential customers or
suppliers, which: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

        8.    Protection of Other Confidential Information.    In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
24 months following termination of the Executive's employment. "Confidential
Business Information" shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer's financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists. The
provisions of Sections 6 and 7 above shall also apply to protect Trade Secrets
and Confidential Business Information of third parties provided to the Employer
under an obligation of secrecy.

        9.    Return of Materials.    The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive's employment, all media, documents, notebooks,

6

--------------------------------------------------------------------------------




computer programs, handbooks, data files, models, samples, price lists,
drawings, customer lists, prospect data, or other material of any nature
whatsoever (in tangible or electronic form) in the Executive's possession or
control, including all copies thereof, relating to the Employer, its business,
or its customers. Upon the request of the Employer, Executive shall certify in
writing compliance with the foregoing requirement.

        10.    Restrictive Covenants.    

        a.    No Solicitation of Customers.    During the Executive's employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not (except on behalf of or with the prior written consent of the Employer),
either directly or indirectly, on the Executive's own behalf or in the service
or on behalf of others, solicit or attempt to solicit Customers to induce or
encourage them to acquire or obtain from anyone other than the Employer or its
subsidiaries any product or service competitive with or as a substitute for any
of the Employer's Products. For purposes of this Section, "Customer" refers to
any person or group of persons with whom the Executive had direct material
contact with regard to the selling, delivery, or support of the Employer's
Products, including servicing such person's or group's account, during the
period of 12 months preceding the termination date of Executive's employment.
The "Employer's Products" refers to the products and services that the Employer
or any of its subsidiaries or affiliates offered or sold within six months of
the he termination date of Executive's employment. This restriction does not
apply after a Change in Control.

        b.    No Recruitment of Personnel.    During the Executive's employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not, either directly or indirectly, on the Executive's own behalf or in the
service or on behalf of others, solicit or induce any employee of or consultant
to the Employer or any of its subsidiaries or affiliates to leave his or her
position with the Employer (or the subsidiary or affiliate) for the purpose of
providing banking services to another business, or recruit or attempt to recruit
such persons to accept employment or any other position with another business
that is providing banking services. This restriction does not apply after a
Change in Control.

        c.    Non-Competition Agreement.    During the Executive's employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not (without the prior written consent of the Employer) compete with the
Employer or any of its affiliates by, directly or indirectly, forming, serving
as an organizer, director, officer or employee of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located within a radius
of 35 miles from the Employer's headquarters.

        d.    Independent Provisions.    The provisions in each of the above
Sections 10(a), 10(b), and 10(c) are independent, and the unenforceability of
any one provision shall not affect the enforceability of any other provision.

        11.    Successors; Binding Agreement.    This Agreement shall be binding
upon and shall inure to the benefit of the Employer and its successors and
assigns. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.

        12.    Notice.    For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the

7

--------------------------------------------------------------------------------




Employer. All notices and communications shall be deemed to have been received
on the date of delivery thereof.

        13.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in State of Florida.

        14.    Non-Waiver.    Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

        15.    Enforcement.    The Executive agrees that in the event of any
breach or threatened breach by the Executive of any covenant contained in
Section 7, 8, 10(a), 10(b), or 10(c) hereof, the resulting injuries to the
Employer would be difficult or impossible to estimate accurately, even though
irreparable injury or damages would certainly result. Accordingly, an award of
legal damages, if without other relief, would be inadequate to protect the
Employer. The Executive, therefore, agrees that in the event of any such breach,
the Employer shall be entitled to obtain from a court of competent jurisdiction
an injunction to restrain the breach or anticipated breach of any such covenant,
and to obtain any other available legal, equitable, statutory, or contractual
relief. Should the Employer have cause to seek such relief, no bond shall be
required from the Employer, and the Executive shall pay all attorney's fees and
court costs which the Employer may incur to the extent the Employer prevails in
its enforcement action.

        16.    Saving Clause.    The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion. It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

        17.    Certain Definitions.    

        a.     "Change in Control" shall mean the occurrence during the Term of
any of the following events (except for the consummation of the transactions
contemplated by the Merger Agreement which shall not be deemed to be a "Change
in Control"), unless such event is a result of a Non-Control Transaction:

(i)The individuals who, as of the Merger Effective Date, are members of the
Board of Directors of the Company (the "Incumbent Board") cease for any reason
to constitute at least 50% of the Board of Directors of the Company; provided,
however, that if the election, or nomination for election by the Company's
shareholders, of any new director was approved in advance by a vote of at least
50% of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened election contest, or other actual or threatened solicitation of
proxies, proxy contest, or consents by or on behalf of any person other than the
Board of Directors of the Company, including by reason of any agreement intended
to avoid or settle any election contest or proxy contest.

8

--------------------------------------------------------------------------------



(ii)An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
"person" is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the Company's then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition shall not
constitute an acquisition which would cause a Change in Control.

(iii)Consummation of: (i) a merger, consolidation, or reorganization involving
the Company; (ii) a complete liquidation or dissolution of the Company; or
(iii) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

(iv)A notice of an application is filed with the Office of Comptroller of the
Currency (the "OCC") or the Federal Reserve Board or any other bank or thrift
regulatory approval (or notice of no disapproval) is granted by the Federal
Reserve, the OCC, the Federal Deposit Insurance Corporation, or any other
regulatory authority for permission to acquire control of the Company or any of
its banking subsidiaries; provided that if the application is filed in
connection with a transaction which has been approved by the Board, then the
Change in Control shall not be deemed to occur until consummation of the
transaction.

        b.     "Good Reason" shall mean the occurrence after a Change in Control
of any of the events or conditions described in subsections (i) through
(viii) hereof:

(i)a change in the Executive's status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive's reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect at any time within ninety days preceding the date
of a Change in Control or at any time thereafter; the assignment to the
Executive of any duties or responsibilities which, in the Executive's reasonable
judgment, are inconsistent with his status, title, position or responsibilities
as in effect at any time within ninety days preceding the date of a Change in
Control or at any time thereafter; any removal of the Executive from or failure
to reappoint or reelect him to any of such offices or positions, except in
connection with the termination of his employment for disability or Cause, as a
result of his death, or by the Executive other than for Good Reason, or any
other change in condition or circumstances that in the Executive's reasonable
judgment makes it materially more difficult for the Executive to carry out the
duties and responsibilities of his office than existed at any time within ninety
days preceding the date of Change in Control or at any time thereafter;

(ii)a reduction in the Executive's base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within 10 days of
the date due;

(iii)the Employer's requiring the Executive to be based at any place outside a
30-mile radius from the executive offices occupied by the Executive immediately
prior to the Change in Control, except for reasonably required travel on the
Employer's business which is not materially greater than such travel
requirements prior to the Change in Control;

(iv)the failure by the Employer to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within 90 days
preceding the date of a Change in Control or at any time thereafter, unless such
plan is replaced with a plan that provides substantially equivalent compensation
or benefits to the Executive, or

9

--------------------------------------------------------------------------------



(B) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within 90 days preceding the
date of a Change in Control or at any time thereafter;

(v)the insolvency or the filing (by any party, including the Company or the
Employer) of a petition for bankruptcy of the Company or the Employer, which
petition is not dismissed within 60 days;

(vi)any material breach by the Employer of any material provision of this
Agreement;

(vii)any purported termination of the Executive's employment for Cause by the
Employer which does not comply with the terms of this Agreement; or

(viii)the failure of the Employer to obtain an agreement, satisfactory to the
Executive, from any successor or assign to assume and agree to perform this
Agreement, as contemplated in Section 11 hereof.

        Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive's
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

        c.     "Non-Control Transaction" shall mean a transaction described
below:

(i)the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the "Surviving
Corporation") in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization; and

(ii)immediately following such merger, consolidation or reorganization, the
number of directors on the board of directors of the Surviving Corporation who
were members of the Incumbent Board shall at least equal the number of directors
who were affiliated with or appointed by the other party to the merger,
consolidation or reorganization.

        d.     "Notice of Termination" shall mean a written notice of
termination from the Employer or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Good Reason or for Cause,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.

        18.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.

        19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

10

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    EMPLOYER
 
 
COASTAL BANKING COMPANY, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
FIRST NATIONAL BANK OF NASSAU COUNTY
 
 
By:
 
/s/  SUELLEN RODEFFER GARNER      

--------------------------------------------------------------------------------

Name: Suellen Rodeffer Garner
Title: Chairman of the Board
 
 
EXECUTIVE
 
 
/s/  MICHAEL G. SANCHEZ      

--------------------------------------------------------------------------------

Name: Michael G. Sanchez

11

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
